PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Miller et al.
Application No. 16/468,416
Filed: 11 Jun 2019
For: PROCESSES AND SYSTEMS FOR RECOVERING R1233ZD IN PURIFIED FORM
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed October 13, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed June 3, 2021, which set a statutory period for reply of three months. Accordingly, the application became abandoned on September 4, 2021. A Notice of Abandonment was mailed on September 20, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1,200.00, (2) the petition fee of $2,100.00 and (3) a proper  statement of unintentional delay.

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.
Telephone inquiries regarding the status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions